Citation Nr: 1800497	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-09 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals of a cold injury, left upper extremity.  

2.  Entitlement to a disability rating in excess of 20 percent for residuals of a cold injury, right upper extremity.  

3.  Entitlement to a disability rating in excess of 20 percent for residuals of a cold injury, left lower extremity.  

4.  Entitlement to a disability rating in excess of 20 percent for residuals of a cold injury, right lower extremity.  

5.  Entitlement to an effective date earlier than January 20, 2004 for the 20 percent disability rating assigned for left upper extremity cold injury residuals.  

6.  Entitlement to an effective date earlier than January 20, 2004 for the 20 percent disability rating assigned for right upper extremity cold injury residuals.  

7.  Entitlement to an effective date earlier than January 20, 2004 for the 20 percent disability rating assigned for left lower extremity cold injury residuals.  

8.  Entitlement to an effective date earlier than January 20, 2004 for the 20 percent disability rating assigned for right lower extremity cold injury residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to October 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

In February 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.


REMAND

The Board is of the opinion that additional development is required before the issues on appeal are decided.

The duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R. § 3.159(c)(4).  In this case, a VA examination of the Veteran's cold injury residuals was last conducted in December 2006. 

During his February 2017 Board hearing the Veteran stated his disabilities have worsened.  As there is evidence of a worsening of the disabilities since the last VA examination, which were performed more than ten years ago, the claims must be remanded for new examinations to determine the current severity of the disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Additionally, during the February 2017 Board hearing the Veteran reported experiencing several functional impairments as a result of his cold injuries, to include difficulty with walking, standing, meal preparation, feeding, and other activities of daily living.  The Veteran's representative also asserted the presently assigned ratings do not adequately compensate the full effects of the impairments caused by his cold injury residuals.  As such, the Board finds the completion of a VA Form 21-2680 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance would be helpful to evaluate the Veteran's complete disability picture.  With respect to this examination, the examiner should solely focus on, and explain how, the Veteran's upper and lower extremity cold injury residuals impact upon his ability to ambulate and tend to his activities of daily living. 

Finally, the Board finds the Veteran's upper and lower extremity cold injury earlier effective date claims are intrinsically intertwined with the ratings that will be assigned, such that his claims for entitlement to earlier effective dates must be held in abeyance pending the results of the above-noted VA examinations. 

Accordingly, this case is REMANDED for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's issues on appeal, to specifically include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e). 

2.  Then afford the Veteran a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected upper and lower extremity cold injury residuals.  The electronic records should be made available to and reviewed by the examiner.  Ensure the examiner provides all information required for rating purposes.

In addition to a VA cold injury residual examination, the examiner must also complete a VA Form 21-2680 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  With respect to this examination, the examiner should solely focus on, and explain how, the Veteran's upper and lower extremity cold injury residuals impact upon his ability to ambulate and tend to his activities of daily living.  In this respect, the examiner should provide concrete examples of the Veteran's functional abilities, such as how long he can stand or sit, distance the Veteran can ambulate, etc.  

3.  Finally, undertake any other indicated development, and then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




